I would like to thank and congratulate Mr. John Ashe of 
Antigua and Barbuda, who during his time as President 
laid the foundation and established the conditions 
for formulating a new development agenda geared 
to influencing the sustainable development of the 
members of the General Assembly.

I would also like to congratulate the new President 
on his election to the presidency of the Assembly 
at its sixty-ninth session. His tenure comes at a time 
when the global family is facing very serious threats 
from the Ebola virus and from what I call the terrorist 
virus, threats that demand that we all marshal our 
human, financial and other resources in a global 
partnership aimed at combating these modern plagues. 
The President’s tenure also comes as we are about to 
commence the second phase of our formulation of the 
post-2015 development agenda. I am confident, as I am 
sure we all are, that he will administer and lead with 
distinction.

Today it is a privilege for me to share with the 
Assembly the perspectives of the Government of 
Trinidad and Tobago on our priorities for delivering 
on and implementing a transformative post-2015 
development agenda, according to the President’s 

aptly selected theme. Last year we considered how 
we would set the stage for the process to be launched 
during this sixty-ninth session on finalizing the post-
2015 development agenda. I noted then that when we 
adopted the Millennium Declaration (resolution 55/2) 
and introduced the Millennium Development Goals 
(MDGs), a new chapter opened for the United Nations 
(see A/68/PV.10). That chapter would see the United 
Nations positioned as a vehicle for assisting developing 
countries, especially the most vulnerable, in their 
efforts to reduce poverty and hunger, and for providing 
an environment that would enable States to develop 
their economies and thus help their people rise out of 
persistent poverty.

Measures must now be put in place to spur a 
proactive rather than reactive approach to the issue of 
development in this transformative post-2015 agenda. 
With the experience of the challenges and lessons 
encountered in the past 14 years in the implementation 
of the MDGs, we are now at a critical juncture in 
putting into operation the elements we agreed to at 
the 2012 United Nations Conference on Sustainable 
Development (Rio+20) so that they will constitute the 
future we want. The current model was built on what 
we agreed to at the Millennium Summit, but in some 
ways it has fallen short of the expectations of many 
developing countries.

However, the Government and people of Trinidad 
and Tobago have been able to achieve this objective 
because it formed an integral part of our 2011 medium-
term policy framework, through which we incorporated 
and aligned the MDGs and their targets with Trinidad 
and Tobago’s medium-term national priorities. 
Consequently, some of the goals, targets and indicators 
were modified in the light of Trinidad and Tobago’s 
unique development circumstances and its achievement 
of several of the MDGs. That approach resulted in, 
for example, modified targets for education, including 
achieving universal early-childhood education and a 
60 per cent participation rate in tertiary education.

However, I am delighted to say that we have 
surpassed many of our own targets, as well as some 
of the MDGs. So in Trinidad and Tobago we now 
have universal free primary- and secondary-school 
education, and, as I said, we have surpassed our target 
of 60 per cent in the tertiary sector and have 65 per 
cent participation. That too is free. I am also pleased 
to underscore that my country is well poised to achieve 
70 per cent of the 43 targets across the eight goals that 
are considered relevant to the national context. That 
percentage consists of 42 per cent of targets that have 
already been met and 28 per cent that are likely to be 
met by 2015. So we say that with good success, and 
lessons learned, we know what we still have to work on.

I now turn to a short discussion of the Caribbean 
Community (CARICOM). Trinidad and Tobago, as part 
of the CARICOM region and the global community, 
welcomes the outcomes of the various milestones in 
the process we have achieved to date. As a member of 
CARICOM, we have been an active participant in the 
Open Working Group on the Sustainable Development 
Goals. We have therefore been witness to the sweeping 
and unprecedented global participation and interest in 
that process and its outcome. As a collective effort, 
the crafting of the sustainable development goals 
undoubtedly captured a spirit of openness, inclusiveness 
and partnership, all of which underpin this new phase 
of policy design and implementation. Along with the 
report of the Intergovernmental Committee of Experts 
on Sustainable Development Financing (A/69/315), the 
17 goals adopted in July form a solid foundation.

It is my respectful view that in delivering on and 
implementing a transformative post-2015 development 
agenda we must and should prioritize key issues for this 
session of the General Assembly. I have identified four 
such priorities. The first, I believe, is for us to renew 
our commitment to achieving the MDGs. Even in the 
one year we have left, with more dedicated effort we 
can make further advances on our original objectives. 
As the MDG Gap Task Force Report, 2014: The State 
of the Global Partnership for Development highlights, 
although progress has been made in some areas, the 
gains must be accelerated and in some areas a renewed 
effort is needed to close the glaring gaps that still exist. 
Some of those gaps are in important areas such as 
access to affordable essential medicines, and in long-
term debt sustainability, particularly for small States, 
which is an essential element of the global partnership 
for sustainable development. Implementation will be a 
key measure of our commitment to the aspirations for 
the post-2015 development agenda.

The second priority is operationalizing “The 
future we want” (resolution 66/288, annex). In the 
Rio+20 Conference in 2012, we agreed on many of 
the foundation elements for the post-2015 development 
agenda. Coming out of that, we now have several 
key documents to further inform and guide us on 
the way forward. We have, for example, the report of 

the Secretary-General’s High-level Panel on Global 
Sustainability (A/66/700); the sustainable development 
goals; the report of the Intergovernmental Committee 
of Experts on Sustainable Development Financing; the 
outcomes of the structured dialogues on a technology 
facilitation mechanism (see resolution 68/310), and 
the 10-year framework of programmes on sustainable 
consumption and production.

“The future we want” also outlines some key 
emerging challenges that we need to urgently address in 
the context of the post-2015 development agenda. Some 
of those issues, as the Assembly will recall, include 
non-communicable diseases, the increasing urgency 
to address climate change, and the imperative of 
addressing the needs of marginalized groups, including 
women, youth, children and persons living with 
disabilities. Those are the building blocks of the future 
we want to form the basis of the post-2015 development 
agenda. Together with the institutional support of the 
high-level political forum on sustainable development, 
the reformed Economic and Social Council and the 
United Nations Environmental Assembly, we have a 
solid foundation for fashioning a global partnership 
in support of poverty eradication through sustainable 
development.

We look forward to the Secretary-General’s 
synthesized report, which should place all of those 
elements in the context of a fully integrated post-2015 
development agenda and give due consideration to the 
needs of countries in special situations, including small 
island developing States, least developed countries, 
landlocked developing countries and Africa. As a 
specialized conference mandated in “The future 
we want”, the outcome document (A/CONF.223/3, 
annex) of the recently concluded Third International 
Conference on Small Island Developing States — the 
Small Island Developing States Accelerated Modalities 
of Action — should also be appropriately addressed in 
the upcoming Secretary-General’s report.

The third priority is for us to revitalize the global 
partnership in support of sustainable development. The 
8 August 2014 draft report of the Intergovernmental 
Committee of Experts on Sustainable Development 
Financing has highlighted that current financing 
and investment patterns will not deliver sustainable 
development. In fact, it goes on to say that

“[w]hile design and implementation of policies 
will be on the national level, achieving sustainable 
development will require international support and 
cooperation”.
Those are the core prerequisites for a global partnership 
in support of sustainable development. However, in 
order make such a partnership meaningful, it is my 
respectful view that it must also include the following 
four particular elements.
First, it must include reform in the international 
financial institutions, targeting on systemic failures 
and focusing on building resilience that can sustain 
growth in open and vulnerable economies.

Secondly, it must include the successful completion 
of the Doha Round of trade negotiations, which will 
ensure that the rules of trade and commerce do not 
continue to operate so as to slow, impede or negate 
development gains and aspirations in our very small 
and vulnerable economies. I note that the third 
International Conference on Financing for Development 
is scheduled to take place in July 2015. That will be 
critically important to ensuring that a meaningful 
and effective global partnership for development will 
become a reality for the implementation of the post-
2015 development agenda.

Thirdly, on the point of a revitalized global 
partnership in support of sustainable development, I 
wish to strongly reiterate the support of Trinidad and 
Tobago for an end to the economic embargo against 
Cuba. The perpetuation of those measures against 
a developing country undermines our collective 
aspirations for a post-2015 development agenda in 
which no one should be left behind.

Fourthly, our priority should be for us to address 
the mitigation gap for achieving the target of below 
2 or 1.5˚C target for limiting the increase in global 
greenhouse gas emissions and achieving an ambitious, 
legally binding agreement on climate change in 2015 
to be applied from 2020. That agreement should set 
the world on track to achieving carbon neutrality by 
2070, and by so doing ensure that the global climate 
will support the sustainable development of present as 
well as future generations.

Our collective action on climate change should 
take into account the survival of the most vulnerable 
States in particular, such as our small island developing 
States, as the front line of increasingly severe impacts 
of climate change. It should also be firmly rooted in the 
principle of common but differentiated responsibilities, 


recognizing that developing countries’ finance needs 
for mitigation and adaptation to climate change cannot 
be met exclusively from domestic resources, given the 
competing demands on public finance. I believe that 
every Head of Government and every Head of State 
would recognize those competing interests in their own 
nation States.

It is therefore essential to put the Green Climate 
Fund into force early. It is my hope that the partnerships 
and announcements made at the United Nations Climate 
Summit 2014 on Tuesday, 23 September, will serve to 
catalyse more ambitious action on climate change in the 
near as well as in the long-term and build the momentum 
necessary for a successful Conference of the Parties to 
the United Nations Framework Convention on Climate 
Change, to be held in Lima in December and in Paris 
in 2015.

Those are the elements of the global framework, 
which should occupy our full attention and commitment 
over the course of the sixty-ninth session of the General 
Assembly. Those elements will be supported by critical 
enabling actions at the regional and national levels. 
For us in the context of the Caribbean Community, we 
have been doing our part as a subregion of small island 
and low-lying developing States to foster regional 
integration in support of the sustainable development 
of all of our peoples. CARICOM Heads of State and 
Government have agreed on the vision of

“a Caribbean community that is integrated, inclusive 
and resilient; driven by knowledge, excellence, 
innovation and productivity; a community where 
every citizen is secure and has the opportunity 
to realize his or her potential with guaranteed 
human rights and social justice; and contributes 
to and shares in, its economic, social and cultural 
prosperity. A community which can be a unified 
and competitive force in the global arena”.
That vision is the collective ambition of the States 
members of CARICOM, agreed in the context of a 
strategic framework plan for period 2015-2019. That 
plan will come through the implementation of six 
integrated strategic priorities, which include building 
economic, social, environmental and technological 
resilience through a coordinated foreign policy and 
research and development innovation.

In support of the implementation of those six 
priorities, CARICOM Heads of State and Government 
have called for a post-2015 development agenda that 
will work in tandem with what we are discussing at 
the sixty-ninth session of the General Assembly and 
needs to focus on the eradication of poverty as a central 
pillar, the adoption of a people-centred approach 
through an intergovernmentally agreed agenda, and 
an agenda that incorporates broader measures and 
appropriate approaches and criteria to complement 
the gross domestic product per capita as a measure 
of development. Importantly, those broader measures 
must foster an enabling global policy environment that 
is more conducive to the achievement of development 
objectives and affords greater policy coherence across 
institutions, including those in the areas of trade, 
finance, environment and development.

Those regional initiatives in support of advancing 
the sustainable development of the people of CARICOM 
are being designed and implemented in the context 
of a broader strategy for mitigating the vulnerability 
inherent in countries as small and open as ours, In 
the context of a limited and narrow resource base, 
the focus is on nurturing and developing our human 
resources through an emphasis on innovation and 
entrepreneurship. It is an approach that focuses on the 
full realization of the human rights to development and 
a life of dignity.

Consistent with this approach, I turn to another 
matter close to our hearts in the region as we continue 
to advance the global cause of truth, justice and 
reconciliation, within the context of reparatory justice 
for the victims and the descendants of the trans-Atlantic 
slave trade. As a region we are determined to engage 
in reparatory dialogue with the former slave-owning 
European nations in order to address the living legacies 
of these crimes. This is a critically vital element of the 
socioeconomic development aspirations of the region as 
the victims of these crimes and their descendants were 
left in a state of social, psychological, economic and 
cultural deprivation. In addition, they have been left 
in a state of disenfranchisement that has ensured their 
suffering and debilitation to this day, and from which 
only reparatory action can alleviate their suffering.

I hold that sustainable development cannot be 
achieved in an environment where people are denied 
their basic rights to live free from fear, with daily 
deprivation of the necessities of life due to the ravages 
of war and other types of instability. It is for these 
reasons that Trinidad and Tobago is concerned by the 
developments in Ukraine and other parts of the globe, 
which have caused pain and suffering to hundreds of 

innocent victims. They too must be allowed to live 
freely.

At the same time, we note with grave concern 
the continued failure to find a lasting solution to the 
decades-old Arab-Israeli conflict, which has caused 
tremendous loss of life and destruction of property in 
the Gaza Strip, and has left emotional and psychological 
scars on those almost 2,000 families who lost loved 
ones. Trinidad and Tobago remains committed to the 
negotiation of the two-State solution as the preferred 
means to bring lasting peace to the region so that the 
people of Palestine, so long denied their rightful place in 
the international community, can live in larger freedom 
with their Israeli brothers and sisters. To that end, we 
call for the implementation of all relevant Security 
Council resolutions geared towards the resolution of the 
conflict and the lifting of the illegal embargo imposed 
on the Palestinian people since 2005.

Likewise, as co-sponsors of Security Council 
resolution 2178 (2014), on threats to international 
peace and security caused by terrorists acts, adopted 
at Wednesday’s summit, we remain optimistic that 
the resolution may serve as a catalyst for greater 
international cooperation in the fight against terrorism.

We in Trinidad and Tobago have been the victim of 
terrorists in 1990, when there was an attempted coup 
against the newly elected Government by terrorists and 
extremists. Members will agree that this new terrorist 
phenomenon could be dubbed a terrorism “virus” as it is 
spreading throughout the global family. The Assembly 
will agree that terrorism has been undermining, and 
continues to undermine, the sovereignty, territorial 
integrity and peace and security of the peoples of the 
Middle East and further afield.

Members of the Assembly will also recall that, in 
my inaugural address to this body in September 2010 
(see A/65/PV.20), I indicated that the time was right 
for the adoption of a treaty to regulate the international 
trade in conventional arms. That has now come to be 
history with the adoption of the Arms Trade Treaty 
(ATT); after yesterday’s High-level Treaty Event, it 
now has the requisite number of States parties for its 
entry into force, which is likely to be on 25 December 
of this year. We are very happy about that.

The entry into force of the ATT will require States 
parties to make important decisions to implement 
the provisions of the Treaty at the First Conference 
of States Parties, which is likely to be convened by 
mid-2015. One of these decisions is on the location 
of the ATT secretariat. Over a year ago, my country 
announced its candidature to have the ATT secretariat 
located in Port of Spain. That bid has been endorsed 
by all 14 CARICOM States and has so far received the 
support from a number of States from diverse regions. 
The hosting of this important body in a region which 
is disproportionately affected by the illicit trade in 
small arms and light weapons and its association with 
other trans-boundary crimes, such as drug trafficking, 
would be a significant development. It will assist in the 
full and effective implementation of the Treaty, and 
contribute to the reduction, if not the elimination, of 
illegal weapons in the hands of criminals whose actions 
continue to threaten the sustainable development of our 
region.

The Government of Trinidad and Tobago is 
committed to providing the necessary resources to 
host the secretariat, and this has been transmitted to 
all Members of the United Nations. I call once more 
on all those States which have not yet announced their 
support for our candidature to do so and to ensure that 
the principle of equitable geographic distribution in the 
location of major global bodies is observed. No country 
or region, in my respectful view, must continue to have 
a monopoly in hosting important institutions which are 
established for the benefit of all.

Trinidad and Tobago is satisfied that, among the 
17 sustainable development goals adopted by the 
General Assembly on 10 September, goal 3 ensures 
healthy lives and promotes well-being for all ages. 
The health and well-being of our people are critical 
to ensuring productive lifestyles which are critical 
to sustainable economic development, growth and 
achieving a transformative past-2015 development 
agenda. Health and well-being are one of the 10 thematic 
areas of development identified by the Government of 
Trinidad and Tobago.

It will be recalled that CARICOM, of which we 
are a member, was largely responsible for calling 
the attention of the General Assembly to the need 
to adopt a resolution to focus attention of the effects 
of non-communicable diseases (NCDs) as a major 
contributor to human mortality. Nevertheless, while 
we continue to make strides in tackling the incidence 
of NCDs, we are cognizant of the need to combat the 
spread of infectious diseases within our region and in 
different regions, which threaten the survival of people 
in many nations.


Security Council resolution 2177 (2014), which 
was co-sponsored by Trinidad and Tobago, garnered 
unanimous support, including that of the Secretary-
General, for dealing with the Ebola virus. We 
congratulate the Secretary-General. Members pledged 
to take action at the global and regional levels to combat 
the spread of Ebola to supplement the United Nations 
Mission for Ebola Emergency Response. Trinidad 
and Tobago remains committed to playing our part in 
eradicating infectious diseases undermining the health 
and well-being of our people.

It is for this reason that, prior to the adoption of 
resolution 2177 (2014), on Ebola, as Prime Minister of 
Trinidad and Tobago I wrote to the Secretary-General 
of CARICOM requesting that a meeting of States 
members of the Community be convened to discuss and 
agree on sustainable policy responses at the national 
and regional levels alike concerning public health 
issues, including Chikungunya and the Ebola virus.

Finally, the Assembly can rest assured of the support 
of the Government of Trinidad and Tobago in assisting 
the United Nations family in shaping a transformative 
post-2015 development agenda. Our support will come 
not only through our representation in the various organs 
of this global institution but also by continuing to adopt 
policies at the national level geared towards putting 
people at the centre of all developmental objectives. 
I say once again: any development agenda which 
alienates people or places them at the periphery and not 
the centre will not bring sustainable development and 
will be doomed to failure. Such failure stands against 
the commitment we have all made and the purposes we 
are serving at the Assembly. Our work is cut out — for 
all of us, together in global partnership, to achieve the 
goals that we have set ourselves.